DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The filing of 09/01/2022 has been fully considered.  In the interview on 10/12/2022 the examiner indicated that the proposed amendment present in the filing on 09/01/2022 would overcome the cited prior art. However, upon further consideration, the Audia reference (US 2,645,379) discloses the new limitation of controlling a set of valves to begin and end a cleaning cycle without an intermediate rinsing step, such that the cleaning solution directly contacts the beverage at the start and the end of the cleaning cycle (Audia Column 2, line 45 through Column 3, line 45). In fact, Audia lacks even a mechanism for a rinsing step and therefore cannot function in any way other than through direct contact between the cleaning fluid and the beverage. The applicant argues that Audia results in a comingling of the beverage and a cleaning solution. However, in Column 3, lines 32-45 Audia discusses the flushing of the system with a cleaning solution and the restoring of beer through the system. This flushing indicates a condition in which no beer is present followed by a restoring condition in which no cleaning fluid is present. A mingling of cleaning fluid and beer at the boundary does not contraindicate that the cleaning fluid and beer pass through the system sequentially, and therefore abut each other at a fluid boundary.
Claim Objections
	In claim 7, “wherein the computing device that displays a status of the tap line” is grammatically incorrect and should be corrected.
In claim 8, “wherein the computing device that displays a request for a user to initiate cleaning” is grammatically incorrect and should be corrected
In claim 9, “wherein the computing device that displays a status of the tap line” is grammatically incorrect and should be corrected
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Segers (US 2010/0176147) in view of Audia (US 2,645,379).
Regarding claim 1, Segers discloses a tap line cleaning system, comprising:
a beverage dispensing tap (3);
a beverage storage container (5);
a tap line (9) allowing fluid communication of a beverage between the beverage storage container connected to the tap line and the beverage dispensing tap connected to the tap line (see figure 1);
a cleaning solution line (8) allowing fluid communication of a cleaning solution into the tap line such that the cleaning solution can pass into the tap line and exit the tap line via the beverage dispensing tap (figure 1; paragraph 0048); and
a valve (7A) to switch a valve position between closed and open to allow fluid communication of the cleaning solution to the tap line (paragraph 0048, “the regulator unit will bring at least tapping heads 6, 7 into the first second position, such that the rinsing line 8, the intermediate lines 10A-D and the tapping line 9 are in communication with sub-tapping lines 9A-9D.  Then, during a first period, first, water will be supplied from the water connection 15, with which the remaining beverage can be displaced from the intermediate lines 10A-D and/or (sub) tapping lines 9, 9A-D, by opening the taps 3.”)
the valve being actuated by a computing device (52, 53)(paragraph 0046).
Segers does not specifically disclose that the computing device is programmed to control the system such that the cleaning solution is introduced into the tap line and abuts the beverage and travels behind the beverage, and further to control the system such that the beverage is reintroduced into the tap line and abuts the cleaning solution and travels behind the cleaning solution through the tap line.  Instead, Segers discloses that the beverage is rinsed out of the conduits with water before cleaning solution is used (paragraph 0048 of Segers).  
Audia teaches that it is known in cleaning devices for beer keg draught systems for the controller (22, 23) to be programmed to provide the cleaning solution directly into the line without a preliminary water rinse (column 2, line 45-column 3, line 31) and further to resume dispensing by providing the beverage directly into the line behind the cleaning solution (Column 3, lines 33-45.
It would have been obvious to one skilled in the art to modify the device of Segers to omit the preliminary water rinse and thereby directly contact the cleaning solution with the beverage, and furthermore to resume dispensing by reintroducing a beverage to a tap line directly behind a cleaning solution, based on the teaching Audia, for the purpose of expediting the cleaning process, or as a routine design choice of omitting an element/step when its effect is not desired.  
Regarding claim 5, Segers discloses the system further includes a tap line cleaning controller (52) having a processor (53) and memory (paragraph 0051, “data collected in the regulator unit 52”), and wherein the tap line cleaning controller sends an instruction that initiates the valve to switch a valve position between closed and open to allow fluid communication of the cleaning solution to the tap line (paragraph 0048, “the regulator unit will bring at least tapping heads 6, 7 into the first second position, such that the rinsing line 8, the intermediate lines 10A-D and the tapping line 9 are in communication with sub-tapping lines 9A-9D.”).
Regarding claim 7 as best understood, Segers discloses the computing device (52) displays a status of the tap line (paragraph 0012, “a display is provided, preferably adjacent the at least one draw-off tap, from which the flow can be read and/or on which an alarm can be produced …” displaying a flow condition or flow rate constitutes displaying a status, in that the status is a given flow condition.)

Regarding claim 9, Segers discloses that a computing device (52) displays a status of the tap line, wherein the status indicates being cleaned presently (paragraph 0012, “a display is provided, preferably adjacent the at least one draw-off tap, from which the flow can be read and/or on which an alarm can be produced …” displaying a flow condition or flow rate constitutes a display that the system is being cleaned presently.)
Regarding claim 21, Segers discloses that the tap line cleaning system includes a display that shows the status of the tap line (paragraph 0012, “a display is provided, preferably adjacent the at least one draw-off tap, from which the flow can be read and/or on which an alarm can be produced …” displaying a flow condition or flow rate constitutes displaying a status, in that the status is a given flow condition.)
Regarding claim 24, Segers discloses a tap line cleaning system, comprising:
a tap line (9) allowing fluid communication of a beverage between a beverage storage container (5) connected to the tap line and a beverage dispensing tap (3) connected to the tap line (9)(figure 1);
a cleaning solution line (8) allowing fluid communication of an amount of cleaning solution into a first end of the tap line such that the cleaning solution can pass into the first end of the tap line, out of a second end of the tap line and exit the system via the beverage dispensing tap (paragraph 0048); and
a valve (7A) that switches a valve position between closed and open to allow fluid communication of the cleaning solution to the tap line; and
a flow meter (73) that determines an amount of cleaning solution that has flowed into the tap line,
the valve being actuated by a computing device (52, 53)(paragraph 0046).
Segers does not specifically disclose that the computing device is programmed to control the system such that the cleaning solution is introduced into the tap line and abuts the beverage and travels behind the beverage.  Instead, Segers discloses that the beverage is rinsed out of the conduits with water before cleaning solution is used (paragraph 0048 of Segers).  
Audia  teaches that it is known in cleaning devices for beer keg draught systems for the controller (22, 23) to be programmed to provide the cleaning solution directly into the line without a preliminary water rinse (column 2, line 45-column 3, line 31) and further to resume dispensing by providing the beverage directly into the line behind the cleaning solution (Column 3, lines 33-45.
It would have been obvious to one skilled in the art to modify the device of Segers to omit the preliminary water rinse and thereby directly contact the cleaning solution with the beverage, and furthermore to resume dispensing by reintroducing a beverage to a tap line directly behind a cleaning solution, based on the teaching Audia, for the purpose of expediting the cleaning process, or as a routine design choice of omitting an element/step when its effect is not desired.  
Regarding claim 25, Segers discloses tap line cleaning system, comprising:
a beverage dispensing tap (3);
a beverage storage container (5);
a tap line (9) allowing fluid communication of a beverage between the beverage storage container (5) and the beverage dispensing tap (3);
a cleaning solution reservoir (63) having an amount of cleaning solution therein;
a cleaning solution line (8) allowing fluid communication of at least some of the cleaning solution into the tap line such that the cleaning solution can pass into the tap line and exit the tap line via the beverage dispensing tap (paragraph 0048); and
a valve (7A) to switch a valve position between closed and open to allow fluid communication of the cleaning solution from the cleaning solution reservoir to the tap line (paragraph 0048),
the valve being actuated by a computing device (52, 53)(paragraph 0046).
Segers does not specifically disclose that the computing device is programmed to control the system such that the cleaning solution is introduced into the tap line and abuts the beverage and travels behind the beverage, and further to control the system such that the beverage is reintroduced into the tap line and abuts the cleaning solution and travels behind the cleaning solution through the tap line.  Instead, Segers discloses that the beverage is rinsed out of the conduits with water before cleaning solution is used (paragraph 0048 of Segers).  
Audia  teaches that it is known in cleaning devices for beer keg draught systems for the controller (22, 23) to be programmed to provide the cleaning solution directly into the line without a preliminary water rinse (column 2, line 45-column 3, line 31) and further to resume dispensing by providing the beverage directly into the line behind the cleaning solution (Column 3, lines 33-45.
It would have been obvious to one skilled in the art to modify the device of Segers to omit the preliminary water rinse and thereby directly contact the cleaning solution with the beverage, and furthermore to resume dispensing by reintroducing a beverage to a tap line directly behind a cleaning solution, based on the teaching Audia, for the purpose of expediting the cleaning process, or as a routine design choice of omitting an element/step when its effect is not desired.  
Claims 2–3 are rejected under 35 U.S.C. 103 as being unpatentable over Segers (US 2010/0176147) in view of Audia (US 2,645,379) and further in view of Mirabile (US 5,762,096)
Regarding claims 2 and 3, Segers and Audia account for the claimed subject matter substantially as discussed above, and Segers discloses that the valve (7A) is actuated to switch a valve position between closed and open to allow fluid communication of the cleaning solution to the tap line, and is controlled by a tap line cleaning controller (52) having a processor (53) and memory (paragraph 0051, “data collected in the regulator unit 52”), and wherein the tap line cleaning controller sends an instruction that initiates the valve to switch a valve position between closed and open to allow fluid communication of the cleaning solution to the tap line (paragraph 0048).
Segers does not specifically disclose that the actuator is a solenoid which is electrically actuated.
Mirabile teaches that it is known in the art to use a solenoid which is electrically actuated to control a valve (column 4, line 58-59 and column 5, line 9).  
It would have been obvious to one skilled in the art to modify the system of Segers to use a solenoid which is electrically actuated to control the valve, based on the teaching Mirabile, as a routine selection of a known equivalent actuator, and/or as a routine design choice of a known, reliable, simple, and readily available type of actuator.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Segers (US 2010/0176147) in view of Audia (US 2,645,379) and further in view of Gagliano (US 2007/0193653)
Regarding claim 4, Seger and Audia account for much of the claimed subject matter as set forth above, but do not disclose that the system further includes a flow meter that tracks an amount of beverage or cleaning solution that passes through the flow meter and wherein a tap line cleaning controller instructs the valve to close, thereby not allowing any more fluid to move through the tap line once the tracked amount of beverage or cleaning solution has flowed through the flow meter.
Gagliano discloses a flow meter (94) on the beverage line that tracks an amount of beverage that passes through the flow meter (94) and wherein a controller (28) instructs the valve to close, thereby not allowing any more fluid to move through the tap line once the tracked amount of beverage or cleaning solution has flowed through the flow meter (paragraph 0083).
It would have been obvious to one skilled in the art to modify the device of Segers to have a flow meter on the beverage line, based on the teaching of Gagliano, for the purpose of automating the control of beverage dispensing.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Segers (US 2010/0176147) in view of Audia (US 2,645,379) and further in view of Pizzacella (US 2012/0048888)
Regarding claim 6, Segers and Audia account for much of the claimed subject matter as discussed above, but do not disclose that the tap line includes a foam on beer detector that will also be cleaned via a flow of cleaning solution through the tap line.
Pizzacella teaches that it is known in the art to include a foam on beer detector (20) in a beverage system (figure 1 and paragraph 0006), and that these devices are conventional and commercially available (paragraph 0006).
Pizzacella further teaches that an advantage of using a foam on beer detector is to be able to turn the dispensing tap off when the keg runs out of beer (paragraph 0007).
It would have been obvious to one skilled in the art to add a foam on beer detector to the system of Segers, based on the teaching of Pizzacella, for the purpose of turning off the tap when the keg runs out of beer.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Segers (US 2010/0176147) in view of Audia (US 2,645,379) and further in view of Bursey (US 2016/0355389)
Regarding claim 8, Segers and Audia account for the claimed subject matter substantially as discussed above, but do not disclose that the computing device displays a request for a user to initiate cleaning.
Bursey teaches that it is known to in beverage dispensers to include a request to initiate cleaning (paragraph 0041, “pre-calculated line cleaning alerts to ensure the cleanliness of the beverage dispensing system.  The auto generated prompts to clean the system improves the taste and quality of the beer.”  A prompt to initiate cleaning is considered to constitute a request.)
It would have been obvious to one skilled in the art to modify the device of Segers to have the controller display requests to clean the system, based on the teaching of Bursey, for the purpose of ensuring the taste and quality of the beer.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Segers (US 2010/0176147) in view of Audia (US 2,645,379) in view of Christiansen (US 2020/0247657).  
Regarding claim 10, Seger and Audia account for much of the claimed subject matter as set forth above with respect to claim 1, and Segers further discloses that the system includes a cleaning solution reservoir (63) and wherein the cleaning system reservoir includes a cleaning solution (paragraph 0044, cleaning agent or soap).
Segers does not specifically disclose that the cleaning solution is non-toxic.
Christiansen teaches that it is known to use a non-toxic solution (hydrogen peroxide in a watery solution) to clean a beverage dispensing system (paragraphs 0088 and 0089).
It would have been obvious to one skilled in the art to use a non-toxic solution in the system of Segers, based on the teaching of Christiansen, for the purpose of ensuring that beer dispensed from the system is safe to drink, and/or as a routine selection of a known and reliable cleaning agent.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 11 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Segers (US 2010/0176147) in view of Audia (US 2,645,379) and further in view of Johnson (US 2019/0030197) and Dull (US 2011/0070344).
Seger and Audia account for much of the claimed subject matter as discussed above, and Segers further discloses a cleaning solution reservoir (63) having a cleaning solution (paragraph 0044).  
Segers does not disclose that the cleaning solution has a catholyte and an anolyte, and does not disclose the relative proportions of the cleaning solution.
Johnson teaches that it is known to use a cleaning solution which has a catholyte, an anolyte, and water (paragraphs 0012 and 0029).  Johnson teaches that an advantage of this solution is that it is non-toxic and cost-effective (paragraph 0012).
Dull teaches a cleaning process, and teaches that the concentration of a catholyte, the concentration of an anolyte, and the concentration of the water are result effective for optimizing the results of the cleaning process (paragraphs 0017 and 0027).  
It would have been obvious to one skilled in the art to modify the device of Segers to use a solution of catholyte, anolyte, and water, based on the teaching of Johnson, for the purpose of using a known, simple, non-toxic, and cost-effective cleaning solution.  
It further would have been obvious to one skilled in the art to select the proportions of the catholyte, anolyte, and water, based on the teaching Dull or as a matter of routine optimization, for the purpose of increasing the effectiveness of the solution.  In the absence of evidence of unexpected results, any particular numerical values or descriptions of relative proportions would have been a matter of routine optimization.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Segers (US 2010/0176147) in view of Audia (US 2,645,379) and further in view of Carson (US 2014/0166053)  
Regarding claim 22, Segers and Audia account for much of the claimed subject matter as set forth above, but do not disclose that the display provides at least one of: a last time the tap line was cleaned and a time until the tap line is to be cleaned.
	Carson teaches that it is known in a beverage dispenser cleaning system to display a last time the tap line was cleaned (paragraph 0066).
It would have been obvious to one skilled in the art to modify the system of Segers to display a last time the tap line cleaning was performed, based on the teaching of Carson, for the purpose of giving a user of the system information relevant to maintaining a clean system.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Segers (US 2010/0176147) in view of Audia (US 2,645,379) and further in view of Lochny (US 2019/0073800) and/or Bales (US 6,486,453). 
Regarding claim 23, Segers and Audia account for much of the claimed subject matter as discussed above, but do not disclose that the system automatically updates the status of the tap line on the display once a tap line cleaning process has finished.
Lochny teaches that it is known to provide a self-cleaning machine with a functionality of displaying that cleaning is complete (paragraph 0023).
Bales also teaches that it is known to provide a self-cleaning machine with a functionality of displaying that cleaning is complete (column 8, lines 7-11).
It would have been obvious to one skilled in the art to provide the device of Segers with a functionality of displaying that cleaning is complete, based on the teaching of Lochny or Bales, for the purpose of providing relevant information to an operator, and/or for the purpose of facilitating the delivery of beverage from a cleaned system.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753